


110 HR 1916 IH: To amend the Internal Revenue Code of 1986 to expand, and

U.S. House of Representatives
2007-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1916
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2007
			Mr. Faleomavaega
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand, and
		  extend for 10 years, the American Samoa economic development
		  credit.
	
	
		1.Expansion and extension of
			 American Samoa economic development credit
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					30D.American Samoa
				economic development credit
						(a)Allowance of
				creditIn the case of a
				qualified domestic corporation, there shall be allowed as a credit against the
				tax imposed by this chapter an amount equal to the portion of the tax which is
				attributable to the taxable income, from sources without the United States,
				from—
							(1)the active conduct of a trade or business
				within American Samoa, or
							(2)the sale or
				exchange of substantially all of the assets used by the taxpayer in the active
				conduct of such trade or business.
							(b)LimitationThe amount of the credit determined under
				subsection (a) for any taxable year shall not exceed the sum of the following
				amounts (determined by treating American Samoa as the only possession of the
				United States):
							(1)60 percent of the sum of—
								(A)the aggregate
				amount of the qualified domestic corporation's qualified possession wages for
				such taxable year, plus
								(B)the allocable employee fringe benefit
				expenses of the qualified domestic corporation for such taxable year.
								(2)The sum of—
								(A)15 percent of the
				depreciation allowances for the taxable year with respect to short-life
				qualified tangible property,
								(B)40 percent of the
				depreciation allowances for the taxable year with respect to medium-life
				qualified tangible property, and
								(C)65 percent of the
				depreciation allowances for the taxable year with respect to long-life
				qualified tangible property.
								(c)Qualified
				domestic corporationFor
				purposes of this section, the term qualified domestic corporation
				means any domestic corporation which meets the conditions of both paragraphs
				(1) and (2) of section 30A(b).
						(d)Credit not
				allowed against certain taxesThe credit provided by subsection (a) shall
				not be allowed against any tax referred to in a paragraph of section
				30A(c).
						(e)Treatment of
				certain foreign taxesFor
				purposes of this title, any tax of a foreign country or a possession of the
				United States which is paid or accrued with respect to taxable income which is
				taken into account in computing the credit under subsection (a) shall not be
				treated as income, war profits, or excess profits taxes paid or accrued to a
				foreign country or possession of the United States, and no deduction shall be
				allowed under this title with respect to any amounts so paid or accrued.
						(f)Administrative
				provisionsFor purposes of this title—
							(1)the credit under this section shall be
				treated in the same manner as the credit under section 936, and
							(2)a corporation to which this section applies
				shall be treated in the same manner as if it were a corporation electing the
				application of section 936.
							(g)Denial of double
				benefitAny wages or other
				expenses taken into account in determining the credit under this section may
				not be taken into account in determining the credit under section 41.
						(h)Application of
				sectionThis section shall
				apply to taxable years beginning after December 31, 2007, and before January 1,
				2018.
						.
			(b)Conforming
			 amendments
				(1)Paragraph (1) of
			 section 55(c) of such Code is amended by striking and the Puerto Rico
			 economic activity credit under section 30A and inserting the
			 Puerto Rico economic activity credit under section 30A, and the American Samoa
			 economic development credit under section 30D.
				(2)Subclause (I) of
			 section 56(g)(4)(C)(ii) of such Code is amended by inserting
			 30D, after 30A,.
				(3)Subclause (VI) of
			 section 56(g)(4)(C)(iii) of such Code is amended to read as follows:
					
						(VI)Application to
				sections 30A and 30D corporationsReferences in this clause to section 936
				shall be treated as including references to sections 30A and
				30D.
						.
				(4)Subsection (b) of
			 section 59 of such Code is amended by inserting , 30D,  after
			 30A each place it appears, including the heading.
				(5)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
					
						Sec. 30D. American Samoa economic
				development credit..
					
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
